DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6-21-2021 and         11-3-2022  are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linkages must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, 9 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oder, et. al. U.S. Patent Application Publication Number 2018/0067966, filed January 31, 2017.

As per claims 1 and 20, Oder discloses an autonomous driving assembly for a vehicle comprising: a plurality of lidar groups supported by a vehicle body of the vehicle and collectively configured to detect a periphery region in proximity to the vehicle body (Oder, Fig. 2A where the front and back and sides are the lidar groups);
wherein: different ones of the plurality of lidar groups are supported at different areas of the vehicle body and have different group fields of view, at least two of the different group fields of view overlapping with each other (Oder, Fig. 2A);
and each of the plurality lidar groups includes a plurality of lidar units fixed at a same location, different ones of the plurality of lidar units having different unit fields of view, and at least two of the different unit fields of view overlapping with each other (Oder, Fig. 2A where the three in the front each have different but overlapping fields of view).
Oder fails to expressly disclose each sensor being LIDAR however LIDAR is one of the suggested sensors (¶19) and it is within the skill of a person in the art to determine which sensor configuration suits a given need.

As per claim 2, Oder further discloses the assembly of claim 1, wherein different ones of the plurality of lidar groups are supported by different support structures of the vehicle body (Oder, Fig 2A where the different sensor locations result in different support structures).

As per claim 3, Oder further discloses the assembly of claim 1, wherein one of the plurality of lidar groups includes a first lidar unit optically aligned in a first direction and a second lidar unit optically aligned in a second direction, an angle between the first direction and the second direction being about 50 degrees or less (Oder, Fig. 2A where the three front facing LIDAR have different alignments and appear to be within 50 degrees).
Oder fails to explicitly mention 50 degrees however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As per claim 4, Oder further discloses the assembly of claim 1, wherein one of the plurality of lidar groups includes at least three lidar units arranged in a manner to increase overlap between adjacent unit fields of view of the at least three lidar units (Oder, Fig. 2A front and back groups).

As per claim 5, Oder further discloses the assembly of claim 1, wherein one of the plurality of lidar groups includes at least two lidar units having a fixed disposition relative to one another (Oder, Fig. 2A and ¶22 where the sensors have their own fixed location and coordinate field on the vehicle).

	As per claim 8, Oder further discloses the assembly of claim 5, wherein the fixed disposition is maintained with aid of a kinematic coupling or maintained in a rigid manner (Oder, ¶22 where it is understood the sensors are rigid as there is not compensation for motion or movement of the sensors themselves).

	As per claim 9, Oder further discloses the assembly of claim 1, wherein the plurality lidar groups include a first lidar group and a second lidar group each including at least two lidar units having a fixed disposition relative to one another (Oder, Fig. 2A front and back groups).

	As per claim 15, Oder further discloses the assembly of claim 9, wherein a collective field of view of the first lidar group and the second lidar group is inversely proportional to a collective detection range of the first lidar group and the second lidar group (Oder, Fig. 2A where it can be seen that a wider azimuth results in smaller range and vice versa).
	As per claim 16, Oder further discloses the assembly of claim 9, wherein the at least two lidar units of the first lidar group are configured to not move relative to one another during operation of the vehicle, and the at least two lidar units of the second lidar group are configured to not move relative to one another during operation of the vehicle (Oder, Fig. 2A and ¶22 where no sensor motion is mentioned or accounted for).

	As per claim 17, Oder further discloses the assembly of claim 9, wherein at least one of the first lidar group or the second lidar group undergoes an initial intrinsic calibration prior to utilization of the at least one of the first lidar group or the second lidar group for sensing (Oder, ¶26 where calibration can occur if necessary).

	As per claim 18, Oder further discloses the assembly of claim 17, wherein the first lidar group does not require online calibration during operation of the vehicle, and the second lidar group does not require online calibration during operation of the vehicle (Oder, ¶26 where calibration is not a must but “can be” configured).

	As per claim 19, Oder further discloses a vehicle comprising the autonomous driving assembly of claim 1 (Oder, Fig. 2A and ¶15).  

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oder in view of Billottet, et. al., U.S. Patent Number 3,611,367, published October 5, 1971.

As per claims 6 and 7, Oder discloses the assembly of claim 5 but fails to disclose parallel linkages for the sensors.
Billottet teaches parallel linkages (Col. 2, lines 10-15).
It would have been an obvious matter of design choice to use linkages, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Oder in keeping the sensors in place. Examiner notes that applicant suggests other methods as well.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oder in view of Nguyen, U.S. Patent Application Publication Number 2017/0299707, filed April 18, 2016.

As per claims 10-14, Oder discloses the assembly of claim 9 but fails to disclose moving the sensors to achieve a different filed of view and/or overlap.
Nguyen teaches sensor movement to achieve a desired look angle (¶27).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to allow the sensors to move in order to gain the benefit of looking at areas of interest as taught by Nguyen.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle and overlap and field of view limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619